PER CURIAM.
We find no substantial question presented by the record in this case which was not disposed of by our opinion passed down October 6, 1903, in Weeks v. International Trust Company, 125 Fed. 370, 60 C. C. A. 236. The third assignment of error raises again the question there decided. No error is shown by the first and second assignments, as the law bearing on the subject was sufficiently and correctly stated by the learned judge in his charge.
The judgment of the Circuit Court is affirmed, and the defendant in error recovers costs in this court.